Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  158903 (63)                                                                                            David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  FRANK ANTHONY SCOLA,                                                                                Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158903
                                                                   COA: 338966
                                                                   Wayne CC: 15-002804-NI
  JP MORGAN CHASE BANK, NATIONAL
  ASSOCIATION, and JP MORGAN CHASE &
  CO.,
           Defendants-Appellees,
  and
  KATHLEEN SCOLA, ESTATE OF JOHN
  BARROW BROWN, and CITY OF WAYNE,
           Defendants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 2,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2020
         t1118
                                                                              Clerk